DETAILED ACTION
This Office Action is responsive to communications of application received on 3/10/2021. The disposition of the claims is as follows: claims 1-8 are pending in this application. Claims 1 and 4-8 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application numbers 2018-134478 and 2019-087725 filed in Japan on 7/17/2018 and 5/7/2019 respectively.  Receipts of the subject certified copy of the priority document from participating IP office on 3/25/2021, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/10/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,965,836 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims are to be found in the patent claims, the difference between the application claims and the patent claims is that the application claim recites “predetermined value” while the patent claim recites “one” (as the application claim fully encompass patent claim and the patent claim is more specific). Thus the invention of claims 1-8 of the patent is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1-8 are anticipated by claims 1-8 of the patent, they are not patentably distinct from claims 1-8 of the patent.
Shown below are the independent claim from the application and the corresponding independent claim from the patent.


(claim 1)
US Patent 10,965,836 B2
(claim 1)

An image processing apparatus that generates image data for an image forming apparatus, the image forming apparatus having a recording head in which a plurality of recording elements are arranged in a first direction, and that forms an image on a recording medium by ejecting ink from the recording elements of the recording head toward the recording medium while the recording medium is fed relatively in a second direction that is perpendicular to the first direction, the image processing apparatus comprising:

An image processing apparatus that generates image data for an image forming apparatus, the image forming apparatus having a recording head in which a plurality of recording elements are arranged in a first direction, and that forms an image on a recording medium by ejecting ink from the recording elements of the recording head toward the recording medium while the recording medium is fed relatively in a second direction that is perpendicular to the first direction, the image processing apparatus comprising:
(A) one or more processors; and (B) one or more memories storing instructions, when executed by the one or more processors, causing the apparatus to function as:
A) one or more processors; and (B) one or more memories storing instructions, when executed by the one or more processors, causing the apparatus to function as:
(a) an acquiring unit configured to acquire multi-valued input image data having a plurality of tones;
(a) an acquiring unit configured to acquire multi-valued input image data having a plurality of tones;
(b) a conversion unit configured to convert the input image data into halftone image data indicating a dot pattern, by using a dither matrix; and
(b) a conversion unit configured to convert the input image data into halftone image data indicating a dot pattern, by using a dither matrix; and
(c) a correction processing unit configured to execute a density unevenness correction process in accordance with properties of each of the recording elements, wherein the properties of each of the recording elements are obtained by reading a chart image formed based on the halftone image data,
(c) a correction processing unit configured to execute a density unevenness correction process in accordance with properties of each of the recording elements, wherein the properties of each of the recording elements are obtained by reading a chart image formed based on the halftone image data,
wherein the dither matrix is a dispersive dither matrix, and has a size of Sx rows corresponding to the second direction, where Sx is a natural number, and wherein, in the dot pattern, a difference between the numbers of dots included in a range of Sx in the second direction, a predetermined value for each of the tones.
one for each of the tones.


Allowable Subject Matter
Claims 1-8 would be allowable if Applicant files a Terminal Disclaimer to overcome the Double Patenting rejections, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DUNG D TRAN/Primary Examiner, Art Unit 2675